significant index number department of the treasury internal_revenue_service washington d c onermment entities man se qt epira az taxpayer dear this letter constitutes notica that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfundad liabilities as of date for the above-named plan which are desarbed in sec_431 2xb and b of the inlemal revenue code cade and sec_3q4 b b and b of the employee_retirement_income_security_act_of_1974 erisa this extension is affective with the plan_year beginning january this extension appkes to the amortization charge bases as identified in your application submission established as of date with a outstanding batanca of as of that date total the extension of the amortization periods of tha unfunded liabilities of the plant was granted in accordance with sec_431 d of the cade sec_431 1xa of the code requires the secretary ta extend the period of time required te amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meating the eniteria stated in sec_431 the plan has submitted the required information to meet ‘the criteria in sec_431 d b including a certification from the plan's actuary that absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the cutrent plan_year or any of the succeeding plan years the plan_sponsor has adopted a plan to improve the plan's funding status gil the plan is projected to have sufficient assets to timely pay expected benefits and anlicipsted expenditures over the amartization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the manager and to the manager this ruling is directed only to tha taxpayer that requested it sactlon kk3 of the intemal revenue code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours das david m ziegler manager ep actuarial graup
